
	
		II
		Calendar No. 1004
		110th CONGRESS
		2d Session
		S. 3179
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2008
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To authorize the conveyance of certain public land in the
		  State of New Mexico owned or leased by the Department of Energy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lovelace Respiratory Research
			 Institute Land Conveyance Act.
		2.DefinitionIn this Act:
			(1)InstituteThe
			 term Institute means the Lovelace Respiratory Research Institute,
			 a nonprofit organization chartered under the laws of the State of New
			 Mexico.
			(2)MapThe
			 term map means the map entitled Lovelace Respiratory
			 Research Institute Land Conveyance and dated March 18, 2008.
			(3)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Energy, with respect to matters concerning the Department of Energy;
				(B)the Secretary of
			 the Interior, with respect to matters concerning the Department of the
			 Interior; and
				(C)the Secretary of
			 the Air Force, with respect to matters concerning the Department of the Air
			 Force.
				(4)Secretary of
			 energyThe term Secretary of Energy means the
			 Secretary of Energy, acting through the Administrator for the National Nuclear
			 Security Administration.
			3.Conveyance of
			 land
			(a)In
			 generalNotwithstanding section 120(h) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9620(h)) and subject to valid existing rights and this Act, the Secretary of
			 Energy, in consultation with the Secretary of the Interior and the Secretary of
			 the Air Force, may convey to the Institute, on behalf of the United States, all
			 right, title, and interest of the United States in and to the parcel of land
			 described in subsection (b) for research, scientific, or educational
			 use.
			(b)Description of
			 landThe parcel of land referred to in subsection (a)—
				(1)is the
			 approximately 135 acres of land identified as Parcel A on the
			 map;
				(2)includes any
			 improvements to the land described in paragraph (1); and
				(3)excludes any
			 portion of the utility system and infrastructure reserved by the Secretary of
			 the Air Force under subsection (d).
				(c)Other Federal
			 agenciesThe Secretary of the Interior and the Secretary of the
			 Air Force shall complete any real property actions, including the revocation of
			 any Federal withdrawals of the parcel conveyed under subsection (a) and the
			 parcel described in section (4)(a), that are necessary to allow the Secretary
			 of Energy to—
				(1)convey the parcel
			 under subsection (a); or
				(2)transfer
			 administrative jurisdiction under section 4.
				(d)Reservation of
			 utility infrastructure and accessThe Secretary of the Air Force
			 may retain ownership and control of—
				(1)any portions of
			 the utility system and infrastructure located on the parcel conveyed under
			 subsection (a); and
				(2)any rights of
			 access determined to be necessary by the Secretary of the Air Force to operate
			 and maintain the utilities on the parcel.
				(e)Restrictions on
			 use
				(1)Authorized
			 usesThe Institute shall allow only research, scientific, or
			 educational uses of the parcel conveyed under subsection (a).
				(2)Reversion
					(A)In
			 generalIf, at any time, the Secretary of Energy, in consultation
			 with the Secretary of the Air Force, determines, in accordance with
			 subparagraph (B), that the parcel conveyed under subsection (a) is not being
			 used for a purpose described in paragraph (1)—
						(i)all
			 right, title, and interest in and to the entire parcel, or any portion of the
			 parcel not being used for the purposes, shall revert, at the option of the
			 Secretary, to the United States; and
						(ii)the United
			 States shall have the right of immediate entry onto the parcel.
						(B)Requirements
			 for determinationAny determination of the Secretary under
			 subparagraph (A) shall be made on the record and after an opportunity for a
			 hearing.
					(f)Costs
				(1)In
			 generalThe Secretary of Energy shall require the Institute to
			 pay, or reimburse the Secretary concerned, for any costs incurred by the
			 Secretary concerned in carrying out the conveyance under subsection (a),
			 including any survey costs related to the conveyance.
				(2)RefundIf
			 the Secretary concerned collects amounts under paragraph (1) from the Institute
			 before the Secretary concerned incurs the actual costs, and the amount
			 collected exceeds the actual costs incurred by the Secretary concerned to carry
			 out the conveyance, the Secretary concerned shall refund to the Institute an
			 amount equal to difference between—
					(A)the amount
			 collected by the Secretary concerned; and
					(B)the actual costs
			 incurred by the Secretary concerned.
					(3)Deposit in
			 fund
					(A)In
			 generalAmounts received by
			 the United States under this subsection as a reimbursement or recovery of costs
			 incurred by the Secretary concerned to carry out the conveyance under
			 subsection (a) shall be deposited in the fund or account that was used to cover
			 the costs incurred by the Secretary concerned in carrying out the
			 conveyance.
					(B)UseAny amounts deposited under subparagraph
			 (A) shall be available for the same purposes, and subject to the same
			 conditions and limitations, as any other amounts in the fund or account.
					(g)Contaminated
			 landIn consideration for the
			 conveyance of the parcel under subsection (a), the Institute shall—
				(1)take fee title to
			 the parcel and any improvements to the parcel, as contaminated;
				(2)be responsible
			 for undertaking and completing all environmental remediation required at, in,
			 under, from, or on the parcel for all environmental conditions relating to or
			 arising from the release or threat of release of waste material, substances, or
			 constituents, in the same manner and to the same extent as required by law
			 applicable to privately owned facilities, regardless of the date of the
			 contamination or the responsible party;
				(3)indemnify the
			 United States for—
					(A)any environmental
			 remediation or response costs the United States reasonably incurs if the
			 Institute fails to remediate the parcel; or
					(B)contamination at,
			 in, under, from, or on the land, for all environmental conditions relating to
			 or arising from the release or threat of release of waste material, substances,
			 or constituents;
					(4)indemnify,
			 defend, and hold harmless the United States from any damages, costs, expenses,
			 liabilities, fines, penalties, claim, or demand for loss, including claims for
			 property damage, personal injury, or death resulting from releases, discharges,
			 emissions, spills, storage, disposal, or any other acts or omissions by the
			 Institute and any officers, agents, employees, contractors, sublessees,
			 licensees, successors, assigns, or invitees of the Institute arising from
			 activities conducted, on or after October 1, 1996,
			 on the parcel conveyed under subsection (a); and
				(5)reimburse the
			 United States for all legal and attorney fees, costs, and expenses incurred in
			 association with the defense of any claims described in paragraph (4).
				(h)Contingent
			 environmental response obligationsIf the Institute does not
			 undertake or complete environmental remediation as required by subsection (g)
			 and the United States is required to assume the responsibilities of the
			 remediation, the Secretary of Energy shall be responsible for conducting any
			 necessary environmental remediation or response actions with respect to the
			 parcel conveyed under subsection (a).
			(i)No additional
			 compensationExcept as
			 otherwise provided in this Act, no additional consideration shall be required
			 for conveyance of the parcel to the Institute under subsection (a).
			(j)Access and
			 utilitiesOn conveyance of
			 the parcel under subsection (a), the Secretary of the Air Force shall, on
			 behalf of the United States and subject to any terms and conditions as the
			 Secretary determines to be necessary (including conditions providing for the
			 reimbursement of costs), provide the Institute with—
				(1)access for
			 employees and invitees of the Institute across Kirtland Air Force Base to the
			 parcel conveyed under that subsection; and
				(2)access to utility
			 services for the land and any improvements to the land conveyed under that
			 subsection.
				(k)Additional term
			 and conditionsThe Secretary
			 of Energy, in consultation with the Secretary of the Interior and Secretary of
			 the Air Force, may require any additional terms and conditions for the
			 conveyance under subsection (a) that the Secretaries determine to be
			 appropriate to protect the interests of the United States.
			4.Transfer of
			 administrative jurisdiction
			(a)In
			 generalAfter the conveyance under section 3(a) has been
			 completed, the Secretary of Energy shall, on request of the Secretary of the
			 Air Force, transfer to the Secretary of the Air Force administrative
			 jurisdiction over the parcel of approximately 7 acres of land identified as
			 Parcel B on the map, including any improvements to the
			 parcel.
			(b)Removal of
			 improvementsIn concurrence with the transfer under subsection
			 (a), the Secretary of Energy shall, on request of the Secretary of the Air
			 Force, arrange and pay for removal of any improvements to the parcel
			 transferred under that subsection.
			
	
		September 16, 2008
		Reported with an amendment
	
